Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on January 22, 2021.
Claims 19-38 have been added.
Claims 1-18 have been canceled.
Claims 19-38 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 22, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and a system).
Under Step 2A Prong 1 of the 2019 PEG,
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) 19 and 29 recite(s) organizing a social network (using facet records, context records, booklets, content data, lists of users associated with facets and users granted access to contexts) and setting visibility permission rules such that visibility is granted to the second content to a second list of users, the second list of users determined by applying an intersection operator to a list of users associated with the selected second context and the first list of users such that the second list of users can view the second content.
These limitations recite a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity including commercial or legal interactions (including business relations) & managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions) as the claims may be performed by users determining access to content as traditionally performed in organizations.  For example, during a collaboration, subgroups can be formed to work on specific project areas and control of document distribution and editing can be such that only the members of subgroups will have permission to access the documents, not the entire group of collaborators.    
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. The claims as a whole merely describes how to generally “apply” the concept of organizing a social network and setting visibility permission rules. Other than reciting “an electronic database configured to store”, “using an electronic processing system in communication with the electronic database and the online social network to” and “on their respective display devices” nothing in the claim elements precludes the steps from practically being performed in the mind or with pen and paper.  This judicial exception is not integrated into a practical application because the processor and display device are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components. See the specification at [0256].  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The limitations of “view the second content on their respective display devices” are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  
Dependent claims 20-28 and 30-38 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite receiving requests to contribute content and further rules for granting visibility. Similar to the independent claims, the dependent claims generally “apply” the concept of organizing a social network and setting visibility permission rules. Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 PEG framework at least similar rationale as discussed above regarding claims 19 and 29.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).

Claims 19-28 are rejected under 35 U.S.C. 101 because they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 36 USC 101.  They are clearly not a series of steps or acts (i.e., a process) nor are they a combination of chemical compounds (i.e., composition of matter).  As such, they fail to fall within a statutory category.  They are, at best, function descriptive material per se.
The claims recite an electronic database and an electronic processing system without positively reciting any associated hardware.  At [0389], the specification discloses that the system comprises a database module and accessibility modules.  These are understood as software.
The Examiner suggests claiming that the electronic processing system includes a computer server connected to a social network as described at [0256].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
Arlein et al. (US Pub. No. 2002/0133500): 
[0010] To this end, in accordance with one aspect of the invention, the present invention protects a user by employing the abstraction of a "persona," or a role, as will be explained in detail below, in which a user conducts web activity. A user can have many personae, with the property that only the user's activities undertaken while in a given persona can be linked in a profile. This gives the user a convenient and natural way to partition information about himself or herself into persona profiles that she can selectively reveal. For example, a user may create one persona for work, one for recreation, and one for when his or her children use the browser. (persona = facet; environment = context)
[0032] As mentioned above, an abstraction that the invention provides to the user is that of having the ability to have multiple personae. A persona represents a role in which the user engages in web activity. Examples of personae may be, but not limited to, "work," "entertainment," "medical," "shopping," "investing," etc. The relevant feature of a persona is that activities undertaken by the user while acting in a given persona can be linked and profiled across sites. So, if a user visits two different sites under a "work" persona, then information about the user's activities undertaken at each site are available to the other site, provided that both sites allow this. However, if the user visits a site under a "work" persona, then the user need not fear that his or her "entertainment" activities will become known to that site.
[0033] It is to be understood that while the terms "persona" and "persona profile" may occasionally be used interchangeably herein, more specifically, a persona represents a role a user engages in during network activities and a persona profile is a set of information accumulated in association with a given persona. In some cases, the term "profile" is used 
[0034] Because it is intrinsically difficult to prevent the correlation of two personae of the same user at a single site--e.g., the two personae could be linked based on IP (Internet Protocol) address or even browsing behavior--by default, the invention allows a merchant to read the profile of only one persona per user. This is achieved by granting read credentials to a merchant for only that persona. For a different persona employed by the user on a subsequent visit to that site, the merchant is not given credentials to read that persona's profile. However, the merchant may still be given credentials to contribute records to this different persona, if the user permits.
[0046] The personae server 206 resides in the network to support the management of user personae and the issuance of PACs. Each user who employs the inventive infrastructure holds an account at the personae server. This account allows the user to create new personae and manage policies for existing personae. Users must trust the personae server to accurately enforce the policies the user specifies for her personae, and to not disclose relationships between personae and users to merchants. 
[0055] (i) Rights conveyed with PACs. As described in the previous section, a PAC granted to a merchant enables that merchant to access the information in a PDB associated with the persona named in this PAC. With one exception described below, by default, a PAC conveys "read" rights, which enable the merchant to read records in the PDB associated with the persona, and "insert" rights, which enable the merchant to insert new records about that persona. However, a user could grant only one of these to a merchant. For example, a user may grant a site only read access if the user does not want his or her activities at that site added to his or her profile associated with the particular selected persona. The user may grant only insert access if the user does not want the site he or she is visiting to learn his or her other profiled data, but the user is comfortable with that site adding data to the profile. A third type of access can be granted: "delete" rights, which enable the merchant to delete records associated with the persona from the PDB. 
[0084] The data protection model provided by the invention for this task is based on information flow models, specifically tainting. Intuitively, one datum in the system taints another if the value of the second was influenced by the value of the first. A tainting model enforces the policy that if .alpha. taints .alpha.', then .alpha.' can be used only in ways that .alpha. has been authorized to be used. So, for example, if the owner of .alpha. specified that it not be disclosed, then .alpha.' cannot be disclosed either. The general idea for using tainting to protect merchant data in the inventive infrastructure is that for each record .alpha. that a merchant inserts into the PDB, the merchant specifies sets of other merchants to which it will allow that record, or anything that record taints, to flow. So, for example, if a merchant reads .alpha. and uses it to customize pages for a user, and then the merchant inserts a record .alpha.' based on the user's subsequent behavior (e.g., perhaps the user bought what the merchant displayed), then .alpha.' can be read only by merchants that the merchant who wrote .alpha. allows it to.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
Facebook retrieved from Sept. 04, 2008 at https://web.archive.org/web/20080904034907/http://www.facebook.com/policy.php and https://web.archive.org/web/20080904034713/http://www.facebook.com/about.php:
Keep it private At Facebook, we believe that people should have control over how they share their information and who can see it. People can only see the profiles of confirmed friends and the people in their networks. You can use our privacy settings at any time to control who can see what on Facebook.
What is the deal with the new Wall? The new Wall is a compilation of content about you and by you, all in chronological order. With so much information on profiles, we realized that the easiest way to help people figure out what was important was through a stream of information. Instead of needing to look at a million places to figure out what your friend has 
1. You should have control over your personal information.Facebook helps you share information with your friends and people around you. You choose what information you put in your profile, including contact and personal information, pictures, interests and groups you join. And you control the users with whom you share that information through the privacy settings on the Privacy page.
2. You should have access to the information others want to share.There is an increasing amount of information available out there, and you may want to know what relates to you, your friends, and people around you. We want to help you easily get that information.
Changing or Removing Information Access and control over most personal information on Facebook is readily available through the profile editing tools. Facebook users may modify or delete any of their profile information at any time by logging into their account. Information will be updated immediately. Individuals who wish to deactivate their Facebook account may do so on the My Account page. Removed information may persist in backup copies for a reasonable period of time but will not be generally available to members of Facebook.
The prior art fails to disclose “receive a request from a second user to contribute a second content owned by the second user through a second facet owned by the second user, the second content associated with a second context, the second context associated with the second facet owned by the second user, the second content being a child-content of the first content owned by the first user, and -4-Application No.: 17/156180 Filing Date:January 22, 2021 grant visibility to the second content to a second list of users associated with the second context, the second list of users determined by applying an intersection operator (n) to a list of users associated with the second facet and the first list of users such that the second list of users can view the second content on their respective display devices.”
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629